Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., (US PgPub 20170033993) in view of Matsuda (US PgPub 20050254098) and in further view of Santillan et al., (JP Pub 2017-004042).
Regarding claim 1: Asai discloses a printer [Figure 1] comprising: 
a processor [CPU10] configured to:
obtain a plurality of one-touch functions and permission level information associated with each one-touch function of the plurality of one-touch functions, in response to an output instruction for outputting the plurality of one-touch functions to another printer [web server program is executed to export, to another device, information on various items set in the subject image forming apparatus 1. The information to be exported includes user authentication information, section authentication information, destination information, network information, and device information ... FIG. 5 is a diagram showing an example of an export file table 57 [i.e. device_data.dat and authuser.dat files]. FIG. 6 is a diagram showing an example of a selection screen 60 [i.e. for selection of files to export to another printer]. FIGS. 7A-7C are diagrams showing update examples of the export file table 57. FIGS. 8A-8C are diagrams showing update examples of check boxes 60a ... processing for importing a configuration file 50 by taking an example in which the configuration file 50 of the image forming apparatus 1A is applied to the image forming apparatus 1B ... the web server of the image forming apparatus 1A exports setting information, p0051-0056, p0064-0065 & p0068], and 
generate a list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the output instruction, the at least one one-touch function being among the plurality of one-touch functions [FIG. 5 is a diagram showing an example of an export file table 57. FIG. 6 is a diagram showing an example of a selection screen 60 [i.e. for selection of files to export to another printer]. FIGS. 7A-7C are diagrams showing update examples of the export file table 57. FIGS. 8A-8C are diagrams showing update examples of check boxes 60a, p0051-0056, p0064-0065 & p0068],
wherein the one-touch functions are print functions or copy functions [device information is information on the subject image forming apparatus 1 ... device information includes information on, for example, the default size of font displayed in the touch-sensitive panel display be of the image forming apparatus 1, a screen displayed after the start-up thereof (so-called start screen), default conditions for copying, and information as to whether or not to display a dialog for checking a destination in facsimile transmission, p0056].  
Asai does not appear to disclose where the data includes one-touch functions and wherein the one-touch functions are print functions or copy functions.
	Matsuda discloses in a related system from the same field of endeavor [Abstract] where it is well-known that functions including one-touch functions that are allowed by a user can be output to another device [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining and outputting a plurality of one-touch functions to another device as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different device by having their one-touch functions available.
	Although Matsuda strongly suggests different one-touch functions [in coordination with Figure 2], Matsuda appears to fail to explicitly disclose wherein the one-touch functions are print functions or copy functions.
Santillan discloses in a related system from the same field of endeavor [Overview] exporting shortcut functions wherein the one-touch [shortcut] functions are print functions or copy functions [e.g. icon g20 and functions label D23 of “Mobile Print” or “PrintMe” as shown in at least Figures 13, 16 & 18 ... the main control unit 1 stores the shortcut information D2 relating to the added shortcut icon g20 in the storage unit 12. The shortcut information D2 represents a correspondence relationship between the added shortcut icon g20 and the target menu screen g1x ... when the export icon g2 of the shortcut menu screen g27 is operated, the main control unit 1 executes an export process. The export process is a process of copying shortcut information D2 of its own device into an external device or a removable external memory, p0094-0095 & p0141].
	Although Santillan does not explicitly state where the shortcut functions are one-touch functions, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the export/import functionality as taught by Asai in view of the support for exporting/importing one-touch functions as taught by Matsuda to further support for obtaining and outputting the user’s shortcut [e.g. one-touch] functions to another device as disclosed by Santillan because it would allow the user greater flexibility by eliminating the need for each image forming device to create the same one touch functions already existing in another device.

Regarding claim 2: Asai in view of Matsuda and Santillan discloses the printer according to Claim 1.
Asai appears to fail to explicitly disclose one-touch functions and in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating the user who transmits the output instruction, the at least one one-touch function being among the plurality of one-touch functions.
Matsuda discloses disclose one-touch functions and in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating the user who transmits the output instruction, the at least one one-touch function being among the plurality of one-touch functions [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining and outputting a plurality of one-touch functions to another device including at least one of the one-touch functions associated with the user who transmitted the output instruction as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different device by having their one-touch functions available.

Regarding claim 3: Asai in view of Matsuda and Santillan discloses the printer according to Claim 1, wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for outputting [as shown in Figures 5-8].
Asai does not appear to disclose where the data includes one-touch functions.
	Matsuda discloses where it is well-known that functions including one-touch functions that are allowed by a user can be output to another printer [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining and outputting a plurality of one-touch functions to another printer as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different printer by having their one-touch functions available.

Regarding claim 4: Asai in view of Matsuda and Santillan discloses the printer according to Claim 2.
Asai appears to fail to disclose wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for outputting.
Matsuda discloses receiving selection of a one-touch function from the at least one one-touch function in the list for outputting [It is also acceptable if the public one-touch information is not sent or if the user can select whether or not to send the public one-touch information, p0064].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for receiving selection of a one-touch function from the at least one one-touch function in the list for outputting as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al., (US PgPub 20170033993) in view of Matsuda (US PgPub 20050254098) and in further view of Santillan et al., (JP Pub 2017-004042) and Hayashi (US PgPub 20160378412).
Regarding claim 5: Asai discloses a printer [Figure 1] comprising: 
a processor [CPU10] configured to: 
obtain a plurality of one-touch functions and permission level information associated with each one-touch function of the plurality of one-touch functions, in response to an input instruction for inputting the plurality of one-touch function to a second printer [an import program 10P is executed to import, to the subject image forming apparatus 1, information exported from another image forming apparatus 1 ... description goes on to processing for importing a configuration file 50 by taking an example in which the configuration file 50 of the image forming apparatus 1A is applied to the image forming apparatus 1B, p0051-0056, p0078-0081] and 
generate a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions [import program 10p implements, in the image forming apparatus 1B, the functions of a file table storage portion 101, a selection screen displaying portion 102, a selected file group identifying portion 103, a first group member selection portion 104, an import target adding portion 105, a deselected file group identifying portion 106, a second group member selection portion 107, a deselecting portion 108, an import processing portion 109, and so on, all of which are shown in FIG. 4, p0051-0056, p0078-0081 & p0086-0089].
wherein the one-touch functions are print functions or copy functions [device information is information on the subject image forming apparatus 1 ... device information includes information on, for example, the default size of font displayed in the touch-sensitive panel display be of the image forming apparatus 1, a screen displayed after the start-up thereof (so-called start screen), default conditions for copying, and information as to whether or not to display a dialog for checking a destination in facsimile transmission, p0056].  
Asai appears to fail to explicitly disclose one-touch functions and generating a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions and wherein the one-touch functions are print functions or copy function.
Matsuda discloses one-touch functions and generating a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer [e.g. public one-touch functions], the at least one one-touch function being among the plurality of one-touch functions [the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) ... one-touch information for the authenticated user (the user A in this example) and the `public` one-touch information are sent to the MFP in step S105 based on the one-touch registration management table (see FIG. 7) recorded on the hard disk 615, p0056 & p0063].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for generating a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).
Although Matsuda strongly suggests different one-touch functions [in coordination with Figure 2], Matsuda appears to fail to explicitly disclose where a function is registered already for a corresponding function of the second printer and wherein the one-touch functions are print functions or copy functions.
Santillan discloses in a related system from the same field of endeavor [Overview] exporting shortcut functions wherein the one-touch [shortcut] functions are print functions or copy functions [e.g. icon g20 and functions label D23 of “Mobile Print” or “PrintMe” as shown in at least Figures 13, 16 & 18 ... the main control unit 1 stores the shortcut information D2 relating to the added shortcut icon g20 in the storage unit 12. The shortcut information D2 represents a correspondence relationship between the added shortcut icon g20 and the target menu screen g1x ... when the export icon g2 of the shortcut menu screen g27 is operated, the main control unit 1 executes an export process. The export process is a process of copying shortcut information D2 of its own device into an external device or a removable external memory, p0094-0095 & p0141].
	Although Santillan does not explicitly state where the shortcut functions are one-touch functions, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the export/import functionality as taught by Asai in view of the support for exporting/importing one-touch functions as taught by Matsuda to further support for obtaining and outputting the user’s shortcut [e.g. one-touch] functions to another device as disclosed by Santillan because it would allow the user greater flexibility by eliminating the need for each image forming device to create the same one touch functions already existing in another device.
Hayashi discloses in a related system from the same field of endeavor including a server system [Abstract & p0044] where in the case in obtaining registration information [importing data from another printer, p0068 & p0089] a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list [report generation unit 335 generates the import result detail report file by comparing the common setting value database that was backed up before the import, the post-import common setting value database, and the database to which the import data has been temporarily deployed ... in an image forming device in which a security policy has been set [interpreted as a permission level], that is to say, a setting value cannot be changed ... the items to be shown in the import result report print include items that have different setting values before and after the import, and items that have the same setting value before and after the import [i.e. matching entries in import data and existing data thus present in both lists], p0069-0070, p0082-0083 & p0091].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Asai in view of Matsuda and Santillan to support a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list as disclosed by Hayashi because it allows the administrator of the obtaining system to know what was obtained that matched existing security policies as well as what didn’t.

Regarding claim 6: Asai in view of Matsuda, Santillan and Hayashi discloses the printer according to Claim 5.
Asai discloses wherein the processor is configured to: in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions [e.g. authuser.dat, 0052], and generate the list including at least one one-touch function associated with user information indicating a user who transmits the input instruction, the at least one one-touch function being among the plurality of one-touch functions.
Matsuda discloses disclose one-touch functions and in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating a user who transmits the input instruction, the at least one one-touch function being among the plurality of one-touch functions [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for obtaining in addition to the plurality of one-touch functions and the permission level information associated with each registration of the plurality of one-touch functions, obtain user information associated with each registration of the plurality of one-touch functions, and generate the list including at least one one-touch function associated with user information indicating a user who transmits the input instruction, the at least one one-touch function being among the plurality of one-touch functions as disclosed by Matsuda because it would allow the user greater flexibility and familiarity when using a different printer by having familiar one-touch functions available.

Regarding claim 7: Asai in view of Matsuda, Santillan and Hayashi discloses the printer according to Claim 5.
Asai appears to fail to disclose wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for inputting.
Matsuda discloses receiving selection of a one-touch function from the at least one one-touch function in the list for inputting [It is also acceptable if the public one-touch information is not sent or if the user can select whether or not to send the public one-touch information, p0064].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for receiving selection of a one-touch function from the at least one one-touch function in the list for inputting as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).

Regarding claim 8: Asai in view of Matsuda, Santillan and Hayashi discloses the printer according to Claim 6.
Asai appears to fail to disclose wherein the processor is configured to receive selection of a one-touch function from the at least one one-touch function in the list for inputting.
Matsuda discloses receiving selection of a one-touch function from the at least one one-touch function in the list for inputting [It is also acceptable if the public one-touch information is not sent or if the user can select whether or not to send the public one-touch information, p0064].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for receiving selection of a one-touch function from the at least one one-touch function in the list for inputting as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).

Regarding claim 9: Asai discloses a printer comprising: 
a processer [CPU10] configured to: 
obtain a plurality of one-touch functions and permission level information associated with each one-touch function of the plurality of one-touch functions, in response to an import instruction for copying the plurality of one-touch functions to a second printer [an import program 10P is executed to import, to the subject image forming apparatus 1, information exported from another image forming apparatus 1 ... description goes on to processing for importing a configuration file 50 by taking an example in which the configuration file 50 of the image forming apparatus 1A is applied to the image forming apparatus 1B, p0051-0056, p0078-0081], 
generate a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import  instruction, the at least one one-touch function being among the plurality of one-touch functions, and 
generate a second list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function included in the second list being among the at least one one-touch function included in the first list [import program 10p implements, in the image forming apparatus 1B, the functions of a file table storage portion 101, a selection screen displaying portion 102, a selected file group identifying portion 103, a first group member selection portion 104, an import target adding portion 105, a deselected file group identifying portion 106, a second group member selection portion 107, a deselecting portion 108, an import processing portion 109, and so on, all of which are shown in FIG. 4, p0051-0056, p0078-0081 & p0086-0089],
and wherein the one-touch functions are print functions or copy function.
Asai appears to fail to disclose generating a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import instruction, the at least one one-touch function being among the plurality of one-touch functions, and generate a second list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function included in the second list being among the at least one one-touch function included in the first list and wherein the one-touch functions are print functions or copy function.
Matsuda discloses one-touch functions and generating a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import instruction, the at least one one-touch function being among the plurality of one-touch functions [the user goes to the location of the MFP 100 and inputs his user account using the MFP operation panel 127. The MFP 100 performs authentication with the server 400 using such user account (operation (1) in FIG. 4). When authentication is successful, a session is established between the MFP 100 and the server 400 ... When authentication is successful, the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) and the one-touch information for the user himself (operation (2) in FIG. 4), p0055-0056] generating a second list including at least one setting registration associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer [e.g. public one-touch functions], the at least one one-touch function being among the plurality of one-touch functions [the server 400 sends the MFP 100 the public one-touch information (i.e., the one-touch information shared by multiple unspecified users) ... one-touch information for the authenticated user (the user A in this example) and the `public` one-touch information are sent to the MFP in step S105 based on the one-touch registration management table (see FIG. 7) recorded on the hard disk 615, p0056 & p0063].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Asai the support for generating a first list including at least one one-touch function associated with permission level information indicating use permission for a user who transmits the import instruction, the at least one one-touch function being among the plurality of one-touch functions, and a list including at least one one-touch function associated with permission level information matching permission level information associated with a one-touch function registered already for a corresponding function of the second printer, the at least one one-touch function being among the plurality of one-touch functions as disclosed by Matsuda because it would allow the user greater flexibility by having the option to select only needed one-touch function(s).
Although Matsuda strongly suggests different one-touch functions [in coordination with Figure 2], Matsuda appears to fail to explicitly disclose where a function is registered already for a corresponding function of the second printer and wherein the one-touch functions are print functions or copy functions.
Santillan discloses in a related system from the same field of endeavor [Overview] exporting shortcut functions wherein the one-touch [shortcut] functions are print functions or copy functions [e.g. icon g20 and functions label D23 of “Mobile Print” or “PrintMe” as shown in at least Figures 13, 16 & 18 ... the main control unit 1 stores the shortcut information D2 relating to the added shortcut icon g20 in the storage unit 12. The shortcut information D2 represents a correspondence relationship between the added shortcut icon g20 and the target menu screen g1x ... when the export icon g2 of the shortcut menu screen g27 is operated, the main control unit 1 executes an export process. The export process is a process of copying shortcut information D2 of its own device into an external device or a removable external memory, p0094-0095 & p0141].
	Although Santillan does not explicitly state where the shortcut functions are one-touch functions, it would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the export/import functionality as taught by Asai in view of the support for exporting/importing one-touch functions as taught by Matsuda to further support for obtaining and outputting the user’s shortcut [e.g. one-touch] functions to another device as disclosed by Santillan because it would allow the user greater flexibility by eliminating the need for each image forming device to create the same one touch functions already existing in another device.
Santillan appears to fail to explicitly disclose where a function is registered already for a corresponding function of the second printer
Hayashi discloses in a related system from the same field of endeavor including a server system [Abstract & p0044] where in the case in obtaining registration information [importing data from another printer, p0068 & p0089] a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list [report generation unit 335 generates the import result detail report file by comparing the common setting value database that was backed up before the import, the post-import common setting value database, and the database to which the import data has been temporarily deployed ... in an image forming device in which a security policy has been set [interpreted as a permission level], that is to say, a setting value cannot be changed ... the items to be shown in the import result report print include items that have different setting values before and after the import, and items that have the same setting value before and after the import [i.e. matching entries in import data and existing data thus present in both lists], p0069-0070, p0082-0083 & p0091].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Asai in view of Matsuda and Santillan to support a second list including at least one setting registration associated with permission level information matching permission level information associated with a setting registration registered already for a corresponding function of the second printer, the at least one setting registration included in the second list being among the at least one setting registration included in the first list as disclosed by Hayashi because it allows the administrator of the obtaining system to know what was obtained that matched existing security policies as well as what didn’t.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672